         Case 5:20-cv-03196-EJD Document 12 Filed 07/29/20 Page 1 of 4




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 1990 North California Blvd. Suite 940
   Walnut Creek, CA 94596
 3
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5
   BURSOR & FISHER, P.A.
 6 Sarah N. Westcot (State Bar No. 264916)

 7 701 Brickell Avenue, Suite 1420
   Miami, FL 33131
 8 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
 9 E-Mail: swestcot@bursor.com

10 Attorneys for Plaintiff

11

12                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
13

14
     VINEY SAROYA, individually and on behalf
15   of all others similarly situated,          Case No. 5:20-cv-03196-EJD

16                      Plaintiff,              STIPULATION AND [PROPOSED]
                                                ORDER CONTINUING AUGUST 13,
17                 v.                           2020 INITIAL CASE MANAGEMENT
                                                CONFERENCE AND RESPONSE
18
     UNIVERSITY OF THE PACIFIC,                 DEADLINE
19
                        Defendant.              Hon. Edward J. Davila
20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     CASE NO. 5:20-CV-03196-EJD
         Case 5:20-cv-03196-EJD Document 12 Filed 07/29/20 Page 2 of 4




 1           WHEREAS, Plaintiff Viney Saroya (“Plaintiff”) filed the instant complaint on May 10,

 2   2020;

 3           WHEREAS, on May 12, 2020, the Court issued a scheduling order requiring that the

 4   Parties file a Joint Case Management Statement no later than August 3, 2020, and set an Initial

 5   Case Management Conference for August 13, 2020 (See ECF No. 9);

 6           WHEREAS, Defendant University of the Pacific (“Defendant”) was served on June 16,

 7   2020;

 8           WHEREAS, Defendant’s response to the Complaint was due on or before July 7, 2020;

 9           WHEREAS, on July 6, 2020, Plaintiff granted Defendant’s initial request to extend the time

10   to respond to the Complaint by twenty-one (21) days, to July 28, 2020, and agreed to a further

11   extension after Defendant engaged outside counsel;

12           WHEREAS, due to complications stemming from the ongoing pandemic, Defendant has

13   just retained counsel within the last week and requires additional time to investigate Plaintiff’s

14   allegations;

15           WHEREAS, the Parties have met and conferred and agreed, subject to the Court’s approval,

16   that it will be more productive to have the Initial Case Management Conference after Defendant

17   has filed its response to the Complaint; and

18           WHEREAS, the Parties have agreed, subject to the Court’s approval, to continue the

19   August 13, 2020 Initial Case Management Conference until October 15, 2020 or such other date

20   and time is more convenient for the Court.

21           NOW THEREFORE, the Parties hereby stipulate, subject to Court’s approval, that: (1)

22   Defendant will answer or otherwise respond to the Complaint on or before September 9, 2020; and

23   (2) the August 13, 2020, Initial Case Management Conference be continued to October 15, 2020 at

24   10:00 a.m. or such other date and time is more convenient for the Court.

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                                                                     1
     CASE NO. 5:20-CV-03196-EJD
         Case 5:20-cv-03196-EJD Document 12 Filed 07/29/20 Page 3 of 4




 1   Dated: July 28, 2020                         BURSOR & FISHER, P.A.
 2                                                By:     /s/ L. Timothy Fisher
                                                             L. Timothy Fisher
 3
                                                  Attorneys for Plaintiff
 4

 5
     Dated: July 28, 2020                         HOLLAND & KNIGHT LLP
 6
                                                  By:     /s/ Vito Costanzo
 7                                                           Vito Costanzo
 8                                                Attorneys for Defendant
 9

10

11                                            ATTESTATION
            I, L. Timothy Fisher, attest and declare, pursuant to L.R. 5-1(i)(3), that concurrence in the
12
     filing of this document has been obtained from each of the other Signatories.
13

14
                                                  /s/ L. Timothy Fisher
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                                                                       2
     CASE NO. 5:20-CV-03196-EJD
         Case 5:20-cv-03196-EJD Document 12 Filed 07/29/20 Page 4 of 4




 1                                       [PROPOSED] ORDER
 2          Having reviewed the Parties’ Stipulation Continuing August 13, 2020 Initial Case
 3   Management Conference and Response Deadline, and good cause appearing, the stipulation is
 4   GRANTED as follows:
 5          1.     Defendant University of the Pacific will answer or otherwise respond to the
 6   Complaint on or before September 9, 2020.
 7          2.     The Initial Case Management Conference scheduled for August 13, 2020 is
 8   continued to October 15, 2020 at 10:00 a.m. The Parties shall file their Joint Case Management
 9   Conference Statement on or before October 5, 2020.
10          IT IS SO ORDERED.
11

12
     Dated: July 29, 2020
13                                                        EDWARD J. DAVILA
                                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                                                                 3
     CASE NO. 5:20-CV-03196-EJD
